DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed September 14th 2022 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of Group (I) claims 1-9, 14-20 in the reply filed on 09/14/2022 is acknowledged. Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.
Secondly, Applicant elects Formula (III) as a single disclosed species of compound found within claim 8. Applicant also elects Example 17 found in [0191] for the species of conjugate found in claim 14.   
Claims 16, 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (species in claims 16, 18-19 comprise bupivacaine), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022. Claims 1-9, 14-15, 17 and 20 are the subject matter of this Office Action.
Species Election
After a comprehensive review, the elected composition of Formula (III) found in claim 8 is free of the prior art. A claim in independent form directed to a compound of Formula (III) would be allowable over the prior art. The examiner has moved on to alternative species embraced within Formula (I) and subsequent examination is based on this species expansion. 
Priority
Acknowledgement is made of the continuation of PCT/CN2018093528 filed 06/29/2018, which claims foreign priority to Applications 201710526238.1 and 201810670204.4 filed 06/30/2017 and 06/26/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-5 and 14-15, the claims recite a larger genus of substituents followed by the phrase “preferably” and a smaller genus of substituents. MPEP 2173.05(d) states that description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.
Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection.  
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Claim 1 is directed to a polyethylene glycol derivative of Formula (I) wherein R is conjugated to the group Pm, wherein m is 0-19 and P is a terminal group which is non-azido or nor alkynyl. 
Claim 2 embraces various R substitution patterns of Formula (I), including R-1, R-2, R-3 and R-4, each of which is capped with -OCH3. The metes and bounds of the claim are unclear as there are multiple interpretations of the formulas R-1, R-2, R-3 and R-4. One interpretation is that the terminal group -OCH3 of R-1, R-2, R-3 and R-4 embraces R and the group P, wherein P is C1-C6 alkyl. An alternative interpretation is that P is 0, and when P is 0, the formula R-1, R-2, R-3 and R-4 do not read on Formula (I) as the polyethylene glycol must comprise a terminal group. 
Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection.   
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 9, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreman (WO2016/183359 published 11/17/2016). 

    PNG
    media_image1.png
    109
    479
    media_image1.png
    Greyscale

Foreman teaches compound 8 shown above which reads on the polyethylene glycol compositions of Formula (I) as follows: l is 1, m is 1, R1, R2 and R3 are each –(CH2)iO(CH2)i- wherein is 1; D is alkyne, R is a polyethylene glycol with a linear structure and P is a terminal group (page 177).  Regarding claim 5, the terminal group is amino. Regarding claim 6, as shown above, k is 2. 
 
    PNG
    media_image2.png
    251
    580
    media_image2.png
    Greyscale

 Foreman further teaches conjugation the aforementioned polyethylene glycol derivative with the antineoplastic agent vinblastine in order to arrive at Example 83 as shown above, wherein Pm, R and R1-R3 are each the same from above, TX is triazolyl, X1-X3 are each substituted heterocyclyl and Q1-Q3 are each vinblastine (pages 198-199). Regarding claim 20, Foreman teaches formulating said conjugate in a pharmaceutically acceptable carrier. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-7, 9, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foreman (WO2016/183359 published 11/17/2016).
As disclosed above, Foreman teaches preparing polyethylene glycol derivatives of Formula (I) wherein l is 1, m is 1, R1, R2 and R3 are each –(CH2)iO(CH2)i- wherein is 1; D is alkyne, R is a polyethylene glycol with a linear structure and P is a terminal group (page 173-page 174).  Regarding claim 5, the terminal group is amino. Regarding claim 6, as shown above, k is 2.  
Regarding the scope of claim 2, the difference between the composition of Foreman and the linear-chain polyethylene glycol residue of R-1 of the present claims is that Forman teaches the terminal group as an amino terminal group and not a C1-C6 alkoxy terminal group (pages 176-177). It is also noted that Foreman teaches that the terminal group can be a variety of spacer moieties including C1-6 alkoxyl groups, amide, azido and carboxylate groups ([0039], pages 173-174, 182 and 299).  

 
    PNG
    media_image2.png
    251
    580
    media_image2.png
    Greyscale

 Foreman further teaches conjugation the aforementioned polyethylene glycol derivative with the antineoplastic agent vinblastine in order to arrive at Example 83 as shown above, wherein Pm, R and R1-R3 are each the same from above, TX is triazolyl, X1-X3 are each substituted heterocyclyl and Q1-Q3 are each vinblastine (pages 198-199). Foreman teaches formulating said complexes with pharmaceutically acceptable carriers ([0097]-[0099]). 
Regarding the scope of claims 17, Foreman teaches that the antineoplastic agents irinotecan and analogs of SN-38 are suitable therapeutic payloads to conjugate the aforementioned complexes ([0082], [0093]). Foreman teaches that the resulting molecular weight of the complex  with the payload is between 50 and 1500 daltons, which overlaps with the molecular weights embraced in claim 7 ([0096]). Applicant is reminded of MPEP 2144.05 wherein the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to modify the spacer from an amine to a C1-C6 alkoxy group in order to arrive at the claimed composition. 
MPEP 2143 discloses that it should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. For example, one might envision a suggestion in the prior art to formulate a compound having certain structurally defined moieties, or moieties with certain properties. If a person of ordinary skill would have known how to synthesize such a compound, and the structural and/or functional result could reasonably have been predicted, then a prima facie case of obviousness of the claimed chemical compound might exist even without identification a particular lead compound. As a second example, it could be possible to view a claimed compound as consisting of two known compounds attached via a chemical linker. The claimed compound might properly be found to have been obvious if there would have been a reason to link the two, if one of ordinary skill would have known how to do so, and if the resulting compound would have been the predictable result of the linkage procedure. Thus, Office personnel should recognize that in certain situations, it may be proper to reject a claimed chemical compound as obvious even without identifying a single lead compound. In the present case, motivation to substitute the spacer to a C1-C6 alkoxy group logically flows from the fact that Foreman teaches that both amine and C1-C6 alkoxy groups are suitable spacing molecules for the claimed compositions. 
 Secondly, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to substitute the antineoplastic agent vinblastine for an alternative antineoplastic agent, such as irinotecan in order to arrive at the instantly claimed. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;
In the present case, Foreman teaches both irinotecan and vinblastine are suitable antineoplastic therapeutic payloads to complex with the polyethylene glycol derivative in order to deliver said therapeutic agent to a subject in need ([0082], [0093]). Accordingly, said artisan would have readily predicted that the resulting conjugate, complexed with the antineoplastic agent irinotecan would have effectively treated the neoplastic disorder in the administered subject. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Foreman (WO2016/183359 published 11/17/2016) as applied to claims 1-2, 5-7, 9, 14, 17 and 20 above in view of Ju (WO2014/144883 published 09/18/2014).
 As disclosed above, Foreman renders obvious the methodology of preparing a polyethylene glycol derivative of Formula (I) wherein l is 1, m is 1, R1, R2 and R3 are each –(CH2)iO(CH2)i- wherein is 1; D is alkyne, R is a polyethylene glycol with a linear structure and P is a terminal group (page 173-page 174).  Regarding claim 5, the terminal group is amino. Regarding claim 6, as shown above, k is 2.  Additionally, Foreman renders obvious the conjugation of said polyethylene glycol derivative of Formula (I) with antineoplastic agents such as irinotecan. 
 However, Foreman does not specifically teach wherein l is from 3-8. 
  
    PNG
    media_image3.png
    215
    305
    media_image3.png
    Greyscale

 Ju teaches preparing multi-armed polyethylene glycol amino-dendrone compounds. Ju teaches compound 8 wherein D is azido or alkyne, Pm is amino, R is a linear polyethylene glycol motif, and R1-R3 are each –(CH2)iCONH(CH2)i wherein i is 3 (Figures 7-8) As shown in compound 8, Ju teaches that it is routine in the art of preparing said multi-armed polyethylene glycol amino-dendrone wherein l is 3 (Figures 7-8). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to adjust the number of 3-armed branches appending the polyethylene glycol derivative taught by Foreman above, from 1 to 3 in view of the teachings of Ju, in order to arrive at the claimed composition. 
MPEP 2143 provides rationale for a conclusion of obviousness including (D):Applying a known technique to a known device ready for improvement to yield predictable results; 
In the present case, Ju teaches it is routine in the art to increase the number of 3-armed branches in a polyethylene glycol derivative in order to increase linking to dendrons (page 31). Accordingly, said artisan would have applied the teachings of Ju to the polyethylene glycol derivative of Foreman, arriving at the claimed composition with a reasonable expectation of success. 
 Conclusion
Claims 3, 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 1-2, 4-7, 9, 14, 17 and 20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628